Citation Nr: 0813927	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to November 
1967 and from April 1960 to May 1962.  This case comes to the 
Board of Veterans' Appeals (Board) from a rating decision of 
the Denver, Colorado Regional Office (RO).


FINDINGS OF FACT

1.  The veteran incurred noise exposure both in service and 
after service.

2.  The veteran has hearing loss as defined as a disability 
for VA purposes and has a current diagnosis of tinnitus.

3.  The evidence does not support the conclusion that the 
claimed bilateral hearing loss and tinnitus are related to 
the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service medical records and the veteran 
has submitted private audiological evaluations.  In addition, 
he was afforded a VA medical examination in October 2004. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

The veteran claims that he has bilateral hearing loss and 
tinnitus as a result of noise exposure in service.  In order 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

To establish service connection for hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when 

*	the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or 
*	when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385.

The veteran's service records indicate that he served in the 
artillery unit and he is presumed to have incurred noise 
exposure in that line of duty.  Thereafter, the veteran was 
employed in various jobs; including several in construction 
wherein he would also have incurred noise exposure.

There are four separate audiograms (dated February 2003, 
October 2004, and two dated January 2006) in the claims file 
and each of them indicates hearing loss that is considered a 
disability under 38 C.F.R. § 3.385.  Also, at each hearing 
evaluation the veteran was also diagnosed as having tinnitus.

While the Board finds that the veteran's hearing loss meets 
the pure tone criteria for impaired hearing for VA 
compensation purposes under 38 C.F.R. § 3.385 and that he has 
a current diagnosis of tinnitus, the weight of the competent 
medical evidence  does not indicate a nexus between his 
current diagnoses and service.  

The most recent private examination, conducted in January 
2006, listed both in-service and post-service sources of 
noise exposure along with the diagnoses.  However, no 
rationale was given as to the extent of the effect of each 
type of noise exposure on the veteran's current diagnosis and 
no review of the veteran's claims file (to include service 
medical records) was made by the examiner.

On the other hand, the VA examiner's report, made after 
complete physical examination of the veteran in October 2004, 
indicates an opinion that the veteran's current diagnoses of 
hearing loss and tinnitus are more likely related to post-
service noise exposure and less likely than not related to 
in-service noise exposure.  This opinion includes the 
examiner's rationale that states he relied on the veteran's 
service medical records, which were negative for complaints 
or treatment regarding hearing loss or tinnitus, and the lack 
of post-service medical records indicating complaints or 
treatment for either disease.

The Board has also considered the veteran's statements that 
he has had hearing loss and tinnitus since service.  In this 
vein, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence. Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued hearing loss and tinnitus since active service 
is inconsistent with other evidence of record.  Indeed, while 
he stated that his disorders began in service, the separation 
examination was absent of any complaints of hearing loss or 
tinnitus.  Moreover, the post-service evidence does not 
reflect treatment referable to hearing loss and tinnitus for 
decades following active service.  Therefore, the Board finds 
the statements of hearing loss and tinnitus since service of 
less probative value on the issue of continuity.

The Board has also considered the veteran's statements 
asserting a nexus relationship between his hearing loss and 
tinnitus and noise exposure in service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


